COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  CASEY MARTIN JONES,                            §               No. 08-21-00007-CR

                    Appellant,                   §                  Appeal from the

  v.                                             §                104th District Court

  THE STATE OF TEXAS,                            §              of Taylor County, Texas

                    State.                       §                  (TC# 22035-B)

                                           ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Extension of Time to File the Brief.

Appellant’s pro se brief shall be due in this Court on or before May 27, 2021.

       Further, the Court, on its own motion, is hereby providing a hard copy of the appellate

record, which consists of 1 volume of the Clerk’s Record, and 3 volumes of the Reporter’s Record,

via U. S. mail, to the Warden of the Taylor County Detention Center, 910th South 27th Street,

Abilene, Texas 79602, for use by the Appellant Casey Martin Jones. The record forwarded to

Appellant does not include exhibits that have been sealed. The Warden or designated custodian of

records shall make this record available to the appellant for purposes of preparing his appellate

brief. The hard copy of this record does not need to be returned to this Court.

       IT IS SO ORDERED this 28th day of April, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.